Citation Nr: 0830061	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease, L5-S1, evaluated as 20 percent 
disabling from January 1, 2002 to December 8, 2005 and from 
May 23, 2006, and as 10 percent disabling from December 9, 
2005 to May 22, 2006.

2.  Entitlement to a higher initial evaluation for 
radiculopathy, right lower extremity, evaluated as 10 percent 
disabling.

3.  Entitlement to a higher initial evaluation for 
radiculopathy, left lower extremity, evaluated as 10 percent 
disabling from December 9, 2005 to May 22, 2006, and as 0 
percent disabling from May 23, 2006.

4.  Entitlement to a higher initial evaluation for bladder 
dysfunction, evaluated as 0 percent disabling.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1982 to December 
2001.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board remanded these claims to the RO for additional 
action in June 2007.  For the reason explained below, the 
Board again REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to higher initial evaluations 
for a low back disability and several neurological 
disabilities associated therewith.  Additional action is 
necessary before the Board decides these claims.  

In its June 2007 Remand, the Board instructed the RO to 
undertake certain action in support of the claims being 
remanded.  In part, the Board instructed the RO to provide 
the veteran adequate VCAA notice and, after securing any 
necessary authorization, to obtain and associate with the 
claims file all records of the veteran's April 2006 
hospitalization for bladder stones and any back treatment 
rendered since 2003, and medical records confirming the 
veteran's allegation that a physician placed him on bed rest 
for his low back disability.  Thereafter, the RO partially 
complied with the Board's instructions by providing the 
veteran VCAA notice.  Such notice did not inform the veteran 
that the RO had been instructed to obtain the previously 
noted medical records and did not ask the veteran to sign 
written authorizations, which would allow the RO to do so.  
Moreover, as the veteran's representative pointed out in an 
Informal Hearing Presentation dated August 2008, there is no 
indication in the record that the RO otherwise endeavored to 
obtain and associate with the claims file the previously 
noted medical records.  The Board must therefore remand these 
claims to the RO pursuant to Stegall v. West, 11 Vet. App. 
268 (1998) for completion of the previously requested 
development.    

This case is REMANDED for the following action:

1.  After securing any necessary 
authorization, obtain and associate with 
the claims file all records of the 
veteran's April 2006 hospitalization for 
bladder stones, records of any back 
treatment rendered since 2003, and 
medical evidence confirming that the 
veteran's low back disability 
necessitates bed rest by a physician.

2.  Thereafter, the RO should readjudicate 
the veteran's claims based on a 
consideration of all of the evidence of 
record.  If any benefit sought is not 
granted to the veteran's satisfaction, the 
RO should provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


